Mr. Justice Lawrence delivered the opinion of the Court: In this case a minor had contracted to work for the defendant nine months, but left after working six weeks. Being a minor, his contract was not obligatory upon him,- and he was entitled to recover from his employer the value of the services rendered. This value the court inferred from the amount admitted by the defendant to have been due the plaintiff when he left, as wages, and we are not inclined to reverse because the proof was not more positive. Judgment affirmed. .